DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2 “an analytical sample vessel” should be –the analytical sample vessel—as applicant has already provided basis for this element in claim 1.  Also on line 2, “a predetermined orientation” should be –the predetermined orientation.  On line 4, “a capping material” should be –the capping material--.  On line 5, “an opening of an analytical sample vessel” should be –the opening of the 
In claim 4, line 2, “an analytical sample vessel” should be –the analytical sample vessel—and “an opening” should be –the opening--.  Also on line 2 “orientation” is not clear as applicant has already recited “a predetermined orientation” in claim 1.  If this orientation is different, then it should be clearly distinguished with a unique modifier (for example, an alternate orientation, a second orientation, etc.).
Claim 7 recites the limitation "the holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also in claim 7, on line2, “an analytical sample vessel” should be –the analytical sample vessel—.  Similarly on line 3, “an analytical sample vessel” should be –the analytical sample vessel—.  On line 4, “a capping material” should be –the capping material--.
 Claim 8 recites the limitation "the holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. On lines 3-4, “a capping material” should be –the capping material--.
In claim 9, line 2, “wherein at least one of the applicator or applicator system or the dispenser” should be –wherein the applicator or applicator system or the dispenser.  On line 3, “a substantially continuous length of a capping material toward an opening of an analytical sample vessel” should be –the substantially continuous length of the capping material toward the opening of the analytical sample vessel--.  On line 4, “the holder” has no antecedent basis.  On line 5, “a capping material”  should be –the capping material--.
In claim 10, line 3, “a substantially continuous length of a capping material” should be –the substantially continuous length of the capping material--.
In claim 11, line 3, “a substantially continuous length of a capping material” should be –the substantially continuous length of the capping material--.
In claim 12, lines 4-5, “an analytical sample vessel” should be –the analytical sample vessel—and “the holder” lacks antecedent basis.  
In claim 13, line 2, “a capping material” should be –the capping material--. Claim 13 recites “a capping material crimper configured to crimp a capping material dispensed by the dispenser snugly onto the analytical sample vessel”.  The Examiner submits the term “snugly onto” is a relative term which renders the claim unclear. It is unclear what combination of structural elements or features are required to meet the limitation of “snugly onto” when the capping material is placed on the vessel. 
In claim 14, lines 2-3, “a capping material” should be –the capping material--.
Claim 15 recites the limitation "the capping material urging means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 16, lines 2-3, “an analytical sample vessel” should be –the analytical sample vessel--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall et al. (US 2002/0021986). McCall teaches a microplate sealing system (20).  The system is best shown in Figures 2-6 and described in Paragraphs 0026-0053.
Regarding claims 1, 2, and 3 – As shown in Figures 2-6, McCall teaches a system having a dispenser configured to dispense a continuous length of sealing material (30) from a roll (28) connected to a rotating axle (28) and a holder (plate carrier 58) configured to hold a microplate in a predetermined orientation and is movable into a region for receiving the sealing material (30).
Regarding claims 4, 5, and 6 – In Figures 2-6 and Paragraph 0034-0039, McCall discloses a holder (plate carrier 58) with a top surface configured to engage a base region of a microplate (10) and hold the microplate (10) in an orientation so that the contents of the well remain in the well. 
Regarding claim 7 – McCall shows the holder (plate carrier 58) moving the microplate (10) into a position to be sealed in Figures 4-6. See also Paragraphs 0034-0039.
Regarding claims 8 – McCall discloses a pneumatic plate lifter (66) for locking the holder (plate carrier 58) in a location for sealing in Paragraphs 0035-0036.  
Regarding claims 9 and 12 – McCall recites a capping material transport system configured to transport and feed a portion of the capping material to the microplate for sealing in Paragraphs 0029-0034.  The capping material transport system includes first cylindrical bar (42), second cylindrical bar (44), and seal puller (46). 
Regarding claims 10, 11, 16 and 17 – McCall teaches a rotating member (axle 28) configured to releasably engage with a roll (28) of continuous seal material (30) capable of capping a microplate in Figures 2-6 and Paragraphs 0028-0030. 
Regarding claims 14 and 15 – McCall teaches a capping material cutter (blade 68, base 70) in Paragraph 0037. 
Regarding claim 19 – McCall teaches a method of using their device in Paragraphs 0035-0039 that includes the steps of providing the microplate sealing system (20), providing a microplate (10) having wells with samples, disposing a region of the sealing material over the microplate, contacting the seal to the microplate, sealing the plate and cutting the seal. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (US 2002/0021986) in view of Wittibslager et al. (US 2004/0065054). McCall, as described above in Paragraphs 10-18, teaches every element of claim 13 except for the crimper element.  Wittibslager teaches a semiautomatic packaging machine.  The machine is best shown in Figure 1 and described in Paragraphs 0023-0031.  In Paragraph 0034, Wittibslager recites a processing station (134) that includes a packing element such as a closing unit that may seal the package using a wide variety of sealing mechanisms including heat sealing and crimp sealing.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the crimp sealing element from Wittibslager with the system of McCall.  One of ordinary skill in the art would add the crimp sealer tom McCall in order to provide one of the many additional possible types of sealing features as taught by Wittibslager.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (US 2002/0021986) in view of Stylli et al. (US 5,985,214). McCall, as described above in Paragraphs 10-18, teaches every element of claims 21 and 22 except for the adding and removing of materials from the analytical sample vessel before and after the analyzing, sealing, and storing of the analytical sample vessel. Stylli teaches an automated high throughput analysis system.  The system and methods of Stylli are best shown in Figures 1-5 and described in columns 6-18.  The system and methods of Stylli includes adding a plurality of samples and reactants to a plurality of microplates, analyzing the samples, sealing the samples and storing the samples.  The Examiner submits it would have been obvious to one of . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                January 14, 2022